Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 1 of 11 Page ID #:44916




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       James R. Asperger (Bar No. 83188)
    2  jamesasperger@quinnemanuel.com
    3  865 S. Figueroa St., 10th Floor
       Los Angeles, CA 90017
    4  Telephone: (213) 443-3000
       Facsimile: (213) 443-3100
    5
       Kevin P.B. Johnson (Bar No. 177129)
    6  kevinjohnson@quinnemanuel.com
    7  555 Twin Dolphin Drive, 5th Floor
       Redwood Shores, CA 94065
    8  Telephone: (650) 801-5000
       Facsimile: (650) 801-5100
    9
   10 BLACKBERRY CORPORATION
       Edward R. McGah, Jr (SBN 97719)
   11  Vice President, Deputy General Counsel – Litigation
       41 Ticknor Place
   12  Laguna Niguel, California 92677
       Telephone: (+1) 650-581-4750
   13
      Attorneys for Plaintiff BlackBerry Limited
   14
   15                    IN THE UNITED STATES DISTRICT COURT
   16                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17
         BLACKBERRY LIMITED, a                     )   CASE NO. 2:18-cv-01844
   18    Canadian corporation,                     )   GW(KSx)
                                                   )
   19                      Plaintiff,              )   BLACKBERRY LIMITED’S
   20                                              )   RESPONSIVE BRIEF
                    v.                             )   REGARDING SUPPLEMENTAL
   21                                              )   CLAIM CONSTRUCTION OF
         FACEBOOK, INC., a Delaware                )   U.S. PATENT NO. 8,429,236
   22    corporation, WHATSAPP INC., a             )
         Delaware corporation, and                 )   Hearing Date: April 20, 2020
   23    INSTAGRAM, LLC, a Delaware                )   Time: 8:30 A.M.
   24    limited liability company                 )   Judge: Hon. George H. Wu
                                                   )   Courtroom: 9D
   25                      Defendants.             )
                                                   )
   26                                              )
   27                                              )

   28
                                                                  Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 2 of 11 Page ID #:44917




    1          BlackBerry submits this Responsive Brief regarding Supplemental Claim
    2 Construction for the ’236 Patent. Defendants’ constructions for the “mode selector”
    3 and “message generator” terms distort the intrinsic record in an effort to improperly
    4 import requirements into the claims. With respect to § 112, ¶ 6, Defendants have
    5 never argued that either phrase should be construed as means-plus-function and the
    6 intrinsic and extrinsic evidence makes clear that § 112, ¶ 6 is inapplicable.1
    7 I.       DEFENDANTS’ CONSTRUCTIONS SHOULD BE REJECTED
    8          A.    “Mode Selector”
    9          Defendants’ construction includes the requirement that the “mode selector”
   10 “determin[e] whether the recipient application is actively or not actively processing
   11 status updates.” Defs. Op. Br. at 2. This argument should be rejected because it
   12 renders subsequent language of the claims redundant. For example, below is how
   13 Claim 15 would read if Defendants’ proposed construction were adopted
   14 (Defendants’ proposal in red, and redundant language underlined):
   15          15. A mobile communications device, comprising:
               a hardware or software component operable to determine whether
   16
               the recipient application is actively or not actively processing status
   17          updates from the mobile communications device and to select a
               message transmission mode configured to determine whether a
   18
               recipient application is actively processing status updates and to
   19          select a message transmission mode based on whether the recipient
               application is actively processing status updates; and a message
   20
               generator configured to generate status messages and to cause
   21          transmission of status messages from the mobile communications
               device to a recipient application using the selected message
   22
               transmission mode.
   23
   24 Constructions that render subsequent language in a claim redundant are improper. See
   25
        The Court directed that “[n]o further information about 35 U.S.C. § 101 is required.”
        1
   26 Dkt. 660 at 2. Accordingly, BlackBerry does not respond to the arguments
   27 Defendants made regarding Section 101 invalidity in their Opening Brief. To the
      extent the Court is subsequently inclined to grant Defendants’ Motion, BlackBerry
   28 respectfully requests the opportunity to address those arguments.
                                                   -1-              Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 3 of 11 Page ID #:44918




    1 e.g., Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1237 (Fed. Cir. 2016); TMI
    2 Products, Inc. v. Rosen Entertainment Systems, L.P., 610 Fed. Appx. 968, 972 (Fed.
    3 Cir. 2015). This principle gives unique meaning to each word used in a claim and
    4 avoids rendering claim language superfluous. See e.g., Fifth Generation Computer
    5 Corp. v. Int’l Bus. Machines Corp., 416 Fed. Appx. 74, 78-79 (Fed. Cir. 2011).
    6 Defendants’ construction should be rejected on this basis alone.
    7        Defendants’ construction should also be rejected as attempting to introduce
    8 requirements not found in the plain claim language. For example, Defendants propose
    9 that the mode selector must “determine whether the recipient application is actively
   10 or not actively processing status updates from the mobile communications device.”
   11 But this language is not present in the claim itself. Instead, Defendants point to a
   12 single embodiment in the specification where the specification states that “[t]he mode
   13 selector may be any component operable to determine whether the recipient
   14 application is actively processing status updates from mobile communications device
   15 in accordance with this disclosure and to select a message transmission mode.” Defs.
   16 Op. Br. at 1-2 (quoting ’236 Patent at 6:22-26) (emphasis added). It is improper to
   17 use this embodiment to limit the claim and require that status updates must come from
   18 the mobile communications device. See Woods v. DeAngelo Marine Exhaust, Inc.,
   19 692 F.3d 1272, 1284 (Fed. Cir. 2012) (“This court will not read such a limitation into
   20 the term merely because it is disclosed in some embodiments.”).
   21        Similarly, Defendants’ proposed construction purports to add the requirement
   22 that the mode selector operate so as “to determine whether the recipient application is
   23 actively or not actively processing status updates . . . .” But again, the claim
   24 language requires only that the mode selector be “configured to determine whether a
   25 recipient application is actively processing status updates.” There is no requirement
   26 anywhere in the intrinsic evidence that the mode selector make a negative
   27 determination that the recipient application is not actively processing.
   28        Lacking any basis in the specification or the claim language, Defendants point
                                                 -2-              Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 4 of 11 Page ID #:44919




    1 to BlackBerry’s Patent Owner Preliminary Response to Defendants’ IPR Petition.
    2 Defs. Op. Br. at 2 (quoting Brigham Ex. 1 at 17). But Defendants ignore that “[c]laim
    3 language and the specification generally carry greater weight than the prosecution
    4 history.” HTC Corp. v. IPCom GmbH & Co., KG , 667 F.3d 1270, 1276 (Fed. Cir.
    5 2012). Indeed, because statements in the prosecution history often “lack[] the clarity”
    6 of other intrinsic evidence, courts are reluctant to find prosecution disclaimer absent
    7 a clear and unequivocal surrender of claim scope. Msignia, Inc. v. InAuth, Inc., No.
    8 17-cv-1289, 2018 WL 5099724, at *1, *2-5 (C.D. Cal. June 6, 2018) (rejecting claim
    9 construction premised on statements made in Patent Owner IPR Response); accord
   10 Duncan Parking Techs., Inc. v. IPS Grp., Inc., 914 F.3d 1347, 1364 (Fed. Cir. 2019).
   11        Defendants fail to provide any articulated reason why BlackBerry’s IPR
   12 argument should override the unambiguous claim language. In the IPR, BlackBerry
   13 did not propose a limiting claim construction for the term “mode selector,” but rather
   14 merely made arguments about how that term applied to a particular prior art reference
   15 (“Haave”). BlackBerry’s argument was simply that Haave’s ability to receive an
   16 “unsolicited command” did not disclose a “mode selector” that was able to determine
   17 whether the purported “recipient application” in that reference was, or was not,
   18 processing status updates for purposes of selecting a mode. But here, by contrast,
   19 Defendants are attempting to inject a different and more restrictive limitation that
   20 would require the “mode selector” to determine when the recipient application is no
   21 longer processing status updates for purposes of exiting the mode. Defendants offer
   22 no justification from the IPR proceedings for this restriction. See HTC Corp., 667
   23 F.3d at 1276. The Court should reject Defendants’ construction for “mode selector.”
   24        Defendants take issue with BlackBerry’s proposed construction to the extent it
   25 includes exemplary components expressly identified in the specification. Defs. Op.
   26 Br. at 2. But Defendants cite no authority that the inclusion of such material is
   27 improper and simply make the conclusory allegation that such materials are
   28 “unhelpful.” Id. However, in fact, these components help orient the finder of fact
                                                 -3-              Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 5 of 11 Page ID #:44920




    1 and provide important context for the role of the mode selector. Almeroth Decl. ¶ 71.
    2         Defendants next complain that the mode selector does not “control” the mode
    3 of transmitting status messages, but rather “selects a transmission mode.” Defs. Op.
    4 Br. at 2-3. But Defendants do not explain what the difference is between “controlling”
    5 the mode in which status messages are sent and “selecting” the mode in which status
    6 messages are sent such that it is unclear what distinction Defendants are drawing here.
    7 Furthermore, the fact that separate components, such as a status update assembler or
    8 a message generator, may be involved in the creation and transmission of status
    9 messages says nothing about the mode selector’s role in controlling the mode (e.g.,
   10 the timing, rate, and/or manner) in which they are sent.
   11         Finally, Defendants complain that BlackBerry’s inclusion of “wireless
   12 network” in its proposed construction is a “requirement that the claims do not
   13 impose.” Defs. Op. Br. at 3. But Defendants ignore how the specification, as well as
   14 the context of the claims, clearly indicate that the invention is intended to address a
   15 problem in the field of mobile devices, i.e. those connected to wireless networks. ’236
   16 Patent at 1:29-36 (“Each transmission from the mobile communications device
   17 consumes power from the battery on the device and utilizes a wireless
   18 communications channel 35 during the transmission.”). As the specification states
   19 “[t]his disclosure describes arrangements which enable a mobile communications
   20 device to transmit status updates efficiently over a wireless network to a recipient
   21 application” and is replete with references to wireless networks. ’236 Patent at 3:7-
   22 9. There is not a single embodiment disclosed in the ’236 Patent that does not include
   23 a wireless network. See CVI/Beta Ventures, Inc. v. Tura LP, 112 F.3d 1146, 1160
   24 (Fed. Cir. 1997) (“[T]he problem the inventor was attempting to solve, as discerned
   25 from the specification and the prosecution history, is a relevant consideration.”).
   26         Defendants attempt to side-step this intrinsic evidence by pointing to a single
   27 paragraph in the specification that references components such as “Ethernet devices,”
   28 “token ring devices,” and “fiber distributed data interface (FDDI)” devices. Defs. Op.
                                                 -4-              Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 6 of 11 Page ID #:44921




    1 Br. at 3.    But, Defendants fail to mention that the possibility of these wired
    2 connections exist only in the context of Figure 13, whose components the patent
    3 teaches “may be located in a single physical entity or in more than one physical
    4 entity.”    ’236 Patent at 25:52-54.      Thus, even in the embodiment cited by
    5 Defendants—in which the “network connectivity device 1320” may comprise (for
    6 example) an “Ethernet” device—the network connectivity device is still described as
    7 being further coupled to “one or more tranceiver components 1325 capable of
    8 transmitting and/or receiving data wirelessly.” ’236 Patent at 26:57-60 (emphasis
    9 added) & Fig. 13. Thus, the Court should adopt BlackBerry’s construction.
   10        B.     “Message Generator”
   11        With respect to the “message generator” term, the parties’ constructions differ
   12 in three respects. First, BlackBerry proposes that the message generator be “operable
   13 to prepare and send transmissions” while Defendants propose “operable to generate
   14 status messages and cause the status messages to be transmitted.” The Court should
   15 adopt BlackBerry’s construction because it is easier for a jury to understand what the
   16 words “prepare,” “send,” and “transmission” mean in an ordinary context.
   17 Defendants confusingly propose instructing the jury that a “message generator” is a
   18 component that “generate[s] status messages.” This sort of circular construction is
   19 disfavored. See Harris Corp. v. IXYS Corp., 114 F.3d 1149, 1152 (Fed. Cir. 1997).
   20        Second, Defendants argue that the message generator does not “send
   21 transmissions” but rather “cause[s] status messages to be transmitted” because the
   22 actual transmission is performed by other components, such as a transceiver. Defs.
   23 Op. Br. at 5. This is, at best, a matter of semantics. As the component that generates
   24 the message, the message generator must, by definition, send the status messages
   25 somewhere, even if to a transceiver that performs the physical transmission.
   26        Third, as they do with the “mode selector” term, Defendants complain that
   27 BlackBerry’s inclusion of the “wireless network” in its proposed construction is
   28 improper. Id. at 5. But, as set forth above, not only is the invention directed towards
                                                 -5-              Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 7 of 11 Page ID #:44922




    1 solving a problem specific to the field of wireless mobile devices, all embodiments
    2 similarly involve a wireless network. Thus, the Court should also adopt BlackBerry’s
    3 proposed construction of “message generator” and reject Defendants’ construction.
    4 II.      SECTION 112(6) DOES NOT APPLY
    5          Pursuant to the Court’s March 27, 2020 Order (Dkt. 660), BlackBerry addresses
    6 here whether the terms “mode selector” or “message generator” are subject to § 112,
    7 ¶ 6. Defendants have never before argued—in their invalidity contentions, their
    8 expert reports, or in their many legal briefs—that either term is subject to § 112, ¶ 6.
    9 To the contrary, both parties and their experts have applied the plain and ordinary
   10 meaning of these terms, without issue, throughout fact and expert discovery. There
   11 is no dispute that the parties have understood the terms to connote definite structure.
   12          The parties’ settled understanding of these terms is legally correct. By its own
   13 terms § 112, ¶ 6 only applies if a claim term is “expressed as a means or step for
   14 performing a specified function without the recital of structure, material, or acts in
   15 support thereof . . . .” As is the case here, “the failure to use the word ‘means’ creates
   16 a presumption that § 112, ¶ 6 does not apply.”            See e.g., Personalized Media
   17 Communications, LLC v. Int’l Trade Com’n, 161 F.3d 696, 704-5 (Fed. Cir. 1998).
   18 To overcome the presumption, a party advocating for § 112, ¶ 6 treatment must
   19 demonstrate that claim language would not be “understood by persons of ordinary
   20 skill in the art to have a sufficiently definite meaning as the name for structure.”
   21 Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
   22          Determining whether a claim term invokes § 112, ¶ 6 requires a consideration
   23 of the claim as a whole, including the contextual language surrounding the disputed
   24 term. Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1320-21 (Fed. Cir.
   25 2004) (term “circuit” was sufficiently structural where claim described the circuit’s
   26 objective and thus provided the additional limiting structure). The specification, and
   27 its description of structural embodiments, also informs the inquiry. Inventio AG v.
   28 ThyssenKrupp Elevator Americas Corp., 649 F.3d 1350, 1357 (“It is proper to consult
                                                   -6-              Case No. 2:18-cv-01844 GW(KSx)
            BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 8 of 11 Page ID #:44923




    1 the intrinsic record . . . when determining if a challenger has rebutted the presumption
    2 that a claim lacking the term ‘means' recites sufficiently definite structure.”). Finally,
    3 extrinsic evidence demonstrating a common understanding of the term is also
    4 relevant. Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1374 (Fed. Cir.
    5 2012) (“We will not apply § 112, ¶ 6 if the limitation contains a term that ‘is used in
    6 common parlance or by persons of skill in the pertinent art to designate structure.’”).
    7         The structure necessary to avoid § 112, ¶ 6 need not “connote a precise physical
    8 structure in the minds of those of skill in the art.” Personalized Media, 161 F.3d at
    9 705 (term “digital detector” was sufficiently structural because it conveyed a class of
   10 structures); Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1359-
   11 61 (Fed. Cir. 2004) (term “connector assembly” was not so generic as to invoke §
   12 112, ¶ 6). This is particularly true for patents directed to computer-implemented
   13 inventions. Apple Inc. v. Motorola, 757 F.3d 1286, 1298-99 (Fed. Cir. 2014). As the
   14 Court in Apple noted, for example, “looking for traditional ‘physical structure’ in a
   15 computer software claim is fruitless because software does not contain physical
   16 structures. . . . Requiring traditional physical structure in software limitations lacking
   17 the term means would result in all of these limitations being construed as means-plus-
   18 function limitations and subsequently being found indefinite.” Id. at 1298-99.
   19         The Federal Circuit’s recent decision in Samsung Electronics America, Inc. v.
   20 Prisua Engineering Corp., 948 F.3d 1342 (Fed. Cir. Feb. 4, 2020) is also instructive.
   21 There, the Federal Circuit held that the term “digital processing unit” was not subject
   22 to § 112, ¶ 6 because the term “clearly serves as a stand-in for a ‘general purpose
   23 computer’ or a ‘central processing unit,’ each of which would be understood as a
   24 reference to structure in this case, not simply any device that can perform a particular
   25 function.” Id. at 1354. The Federal Circuit further credited the patentee’s expert
   26 testimony that “the digital processing unit recited in the claims is an image processing
   27 device that people in the art are generally familiar with.” Id.
   28         With these principles in mind, the “mode selector” and “message generator”
                                                 -7-              Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 9 of 11 Page ID #:44924




    1 connote sufficient structure to a person of ordinary skill in the art and thus do not
    2 invoke § 112, ¶ 6. As an initial matter, while the Court has noted that these terms are
    3 “functional sounding,” it is important to recognize that these are not the type of
    4 “nonce” terms that lack any specific structural meaning and are used as a mere
    5 placeholder (e.g., “module,” “element,” “mechanism”). Rather, as is common with
    6 human language, these terms recite a class of structure by describing the function that
    7 the structure is intended to perform (e.g., “filters,” “brakes,” “clamp,” “screwdriver,”
    8 and “locks”). Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed.
    9 Cir. 1996). “The fact that a particular mechanism [] is defined in functional terms is
   10 not sufficient to convert a claim element containing that term into a ‘means for
   11 performing a specified function’ within the meaning of section 112(6).” Id.
   12         Here, a skilled artisan would understand the structural limitations inherent in
   13 these terms. First, the claims themselves provide context as to how the “mode
   14 selector” and “message generator” interact with other components to achieve the
   15 overall objective of the invention. The claims recite how the “mode selector” must
   16 “determine whether a recipient application is actively processing status updates,” and
   17 must “select a message transmission mode” based on that determination. The claims
   18 further recite how the “message generator” is responsive to the “mode selector” and
   19 is “configured to generate status messages and to cause transmission of status
   20 messages . . . using the selected transmission mode.” As in Linear Tech., this
   21 “contextual language describes the objective of the [terms],” allowing a skilled artisan
   22 to understand the intended structural arrangement of components. 379 F.3d at 1320.
   23         The specification also provides definite, structural examples that further weigh
   24 against § 112, ¶ 6 treatment. The “mode selector” may, for example, comprise one of
   25 a number of specific embodiments. E.g., ’236 Patent at 6:26-34. In fact, dependent
   26 claim 17 specifically limits the scope of the “mode selector” to one of these structural
   27 embodiments—“a component to observe a local database.” Similarly, the role of the
   28 “message generator” is described by the specification in the form of a “network
                                                 -8-              Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 10 of 11 Page ID #:44925




     1 connectivity device” that “enable[s] the processor to communicate with the Internet
     2 or one or more telecommunications networks or other networks . . . to which the
     3 processor might output information.” ’236 Patent at 26:52-57. The specification
     4 provides a number of structural embodiments. Id. at 26:43-52. These examples
     5 reinforce the structural meaning of the terms. Inventio, 649 F.3d at 1359.
     6         Finally, BlackBerry has provided unrebutted expert testimony that the terms
     7 “mode selector” and “message generator” were used in common parlance. Almeroth
     8 Decl. ¶¶ 73-79, 98-104.        Dr. Almeroth supports this opinion with analysis of
     9 corroborating extrinsic evidence. Id. ¶¶ 74-79, 100-105. Defendants, on the other
    10 hand, have offered no evidence to rebut the presumption against a § 112, ¶ 6
    11 construction here. In fact, Defendants and their expert have offered non-infringement
    12 and invalidity positions in this litigation predicated on the assumption that the claim
    13 terms do not invoke § 112, ¶ 6. Should Defendants offer new evidence and arguments
    14 supporting a § 112, ¶ 6 construction, BlackBerry requests an opportunity to respond.
    15         While § 112, ¶ 6 is inappropriate, should the Court find otherwise, BlackBerry
    16 identifies the following function/structure that at least render the claims definite:
    17                                     “Mode Selector”
         Function: determine whether a recipient application is actively processing status
    18   updates and select a message transmission mode based on whether the recipient
    19   application is actively processing status updates
         Structure: a recipient callback module, timer, components to observe a local
    20   database, components to inspect a request message from a recipient application,
    21   components to compare a timestamp with the local time of the mobile
         communication device (see ’236 Patent at 6:26-34)
    22
                                          “Message Generator”
    23   Function: generate status messages and cause transmission of status messages from
    24   the mobile communications device to a recipient application using the selected
         transmission mode
    25   Structure: a modem, modem bank, Ethernet device, universal serial bus (USB)
    26   interface device, serial interface, token ring device, fiber distributed data interface
         (FDDI) device, wireless local area network (WLAN) device, radio transceiver
    27   device such as code division multiple access (CDMA) device, global system for
         mobile communications (GSM) radio transceiver device, or worldwide
    28   interoperability for microwave access (WiMAX) device (see id. at 26:43-57)
                                                  -9-              Case No. 2:18-cv-01844 GW(KSx)
           BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
Case 2:18-cv-01844-GW-KS Document 661 Filed 04/06/20 Page 11 of 11 Page ID #:44926




     1
     2 DATED: April 6, 2020                Respectfully Submitted,
     3
     4                                      By/s/ James R. Asperger
                                              QUINN EMANUEL URQUHART &
     5                                        SULLIVAN, LLP
     6                                          James R. Asperger (Bar No. 83188)
                                                jamesasperger@quinnemanuel.com
     7                                          865 S. Figueroa St., 10th Floor
                                                Los Angeles, CA 90017
     8                                          Telephone: (213) 443-3000
     9                                          Facsimile: (213) 443-3100

    10                                           Kevin P.B. Johnson (Bar No. 177129)
                                                 kevinjohnson@quinnemanuel.com
    11                                           Victoria F. Maroulis (Bar No. 202603)
                                                 victoriamaroulis@quinnemanuel.com
    12                                           555 Twin Dolphin Drive, 5th Floor
    13                                           Redwood Shores, CA 94065
                                                 Telephone: (650) 801-5000
    14                                           Facsimile: (650) 801-5100
    15                                         BLACKBERRY CORPORATION
    16                                          Edward R. McGah, Jr (SBN 97719)
                                                Vice President, Deputy General Counsel
    17                                          41 Ticknor Place
                                                Laguna Niguel, California 92677
    18                                          Telephone: (+1) 650-581-4750
    19
                                               Attorneys for BlackBerry Limited
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 -10-             Case No. 2:18-cv-01844 GW(KSx)
          BLACKBERRY’S RESPONSIVE BRIEF RE ’236 PATENT SUPPLEMENTAL CLAIM CONSTRUCTION
